Title: To James Madison from William R. Cole and Others, Ca. 19 December 1814 (Abstract)
From: Cole, William R.
To: Madison, James


        § From William R. Cole and Others. Ca. 19 December 1814. “We the Undersigned Citizens of the State of Ohio do hereby recommend to your Notice Mr. Jacob Kelly of the County of Clinton in the State afsd. as a suitable person to fill the Office of Captain Lieut. or Ensign in the U.S. Army. And wish that if any Vacancy at present exists or hereafter shortly occurs that he the said J: Kelly, may be nominated to fill either of the Offices before mentioned.”
      